UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2015 Grandparents.com, Inc. (Exact name of registrant as specified in its charter) Delaware 000-21537 93-1211114 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 589 Eighth Avenue, 6th Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 646-839-8800 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 23, 2015, Matthew Schwartz resigned from his position as Vice President of Administration, Chief Compliance Officer and Secretary of Grandparents.com, Inc., effective September 22, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 27, 2015 GRANDPARENTS.COM, INC. By: /s/ Steve Leber Steve Leber Chairman & Chief Executive Officer 2
